Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. The Applicant’s response to the office action filed on October 13, 2021 is acknowledged.
                                               Status of the Application
2. Claims 10-19 are pending under examination. Claims 1-9 and 20 were cancelled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the following reasons.
Response to Arguments:
3. The rejection of claims 10-19 under 35 USC 102(a)(1) as being anticipated by Church et al. has been withdrawn in view of the persuasive arguments.
4. With reference to the rejection of claims 10-19 under 35 USC 102(a)(1) as being anticipated by Mauk et al., the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. With reference to no teaching of separation of the first patch from the plate to leave the first reagent on the plate, the Applicant’s arguments were found unpersuasive because as discussed in the rejection Mauk et al. teach separating the first patch (wax gel) from the plate by melting the first patch in the sample well of the sample plate by increasing the temperature wherein the gel patch melts and liberates the first reagent into the sample well (para 0041. Further the instant specification defines separation as disconnection of contact (page 87, line 15) and  separation of first patch from the sample plate in the instant amended claim 1 and 
     Claim Rejections - 35 USC § 102
5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Mauk et al. (US 2009/0226911).
   Mauk et al. teach a polymerase chain reaction (PCR) method of claim 10-12, for
performing PCR of a target DNA within a sample, the method comprising:
providing, with a first patch (barrier material) a first reagent within a net-like structure (wax gel) forming micro-cavities microcavities to the sample provided on a plate (sample nucleic acids on a microtiter plate, slide, microchip upon which reaction chamber or chambers are arranged) (para 0007, 0016-0019, 0028-0030, 0032-0043; indicating PCR reagent in the barrier material and disposed within a sample chamber which is disposed on a substrate (microtiter plate));
adjusting a temperature of the sample to cause the PCR (para 0025, 0039-0043) and
separating the first patch from the plate, wherein the first reagent is left on the plate to amplify the target DNA within the sample (para 0041).

separating the contact between the plate and the patch when temperature of the plate is
higher than or equal to a reference temperature (see at least para 0041; indicating
melting over 900 C separates patch from the solid support in the chamber or reaction
vessel).
    With reference to claims 14-17, Mauk et al. teach providing a second patch
Containing a second reagent, wherein the first reagent is different from the second reagent; wherein the first patch further comprises second reagent; providing the reagents in the second patch to the plate and adjusting of the sample includes at least one of adjusting a temperature of the first patch and adjusting a temperature of the second patch (para 0040-0043; indicating different first and second reagents in barrier material includes, multiple primers or primer pairs).
       With reference to claims 18, Mauk et al. teach that the first reagent is transferred (delivered) to the sample after adjusting the temperature of the first patch
and the second reagent is transferred to the sample is performed after the
adjusting the temperature of the second patch (para 0041-0043).
      With reference to claim 19, Mauk et al. teach that the first reagent comprises a first
substance that reacts specifically with a target DNA and the second reagent comprises a second substance that reacts with a DNA bound to the first substance (para 0040-0041, indicating multiple primer pairs in barrier material). For all the above the claims are anticipated.
                                                        Conclusion
           No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637